DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 5 of the detailed portion of the office action mailed 23 June 2021 is withdrawn in view of applicant’s arguments and claim amendments filed 02 June 2022.  Modified grounds of rejection are given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, 11-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     The limitation of the “tablet-penetration rate being less than .5%” is not clear in meaning as it is not well defined in either the specification or claims.  For purposes of examination is it taken as meaning the amount of light that is transmitted through a powder substance.
     
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baines (U.S. 2019/0045962 A1) in view of Chattopadhyay et al. U.S. 2019/0187047 A1) further in view of Carter, Jr. et al. (U.S. 7,666,562 B2) and Kuchi (U.S. 2004/0048939 A1).
     Baines teaches a light blocking curtain that comprises a central light blocking polymer film with light absorbing pigments such as carbon black and outer fabric layers that may reduce transmission of light down to levels of less than .01 percent (abstract, section 0023, section 0024, and section 0027).  The polymer film thickness may be between .005 and .2 mils (section 0023).  Chattopadhyay et al. teaches that carbon nano-fibers have the same light blocking ability as carbon black (section 0031).  Kuchi teaches that carbon black has a reflectance of less than 5% in the visible and IR range (Figure 16, section 0120).  Carter, Jr. et al. has a similar statement that almost all visible and IR light is absorbed and not reflected by carbon black (col. 3 lines 5-50).  The instant invention claims nano-fiber light blocking particles in a thermoplastic light shielding film that reduces light transmission to less than 30 percent, with a haze less than 33%, with the particles having a reflection of less than 5% in the visible and IR wavelengths.  It would have been obvious to one or ordinary skill in the art to have used carbon nano-fibers in place of carbon black in the film of Baines because of the teachings of Chattopadhyay et al. that they have equivalent light blocking performance to carbon black.  It further would have been obvious that the use of carbon black gives a reflectivity of less than 5% in the visible and IR wavelengths because of the teachings of Carter, Jr. et al. and Kuchi.  As the light shield layer with carbon black of Baines has a percent transmittance of less than .1 percent, it is taken as having a penetration rate of less than .5%.
 
Claims 1-9, 11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baines (U.S. 2019/0045962 A1) in view of Chattopadhyay et al. U.S. 2019/0187047 A1) as applied to claims 12 and 14-15 above, further in view of Carter, Jr. et al. (U.S. 7,666,562 B2) and Kuchi (U.S. 2004/0048939 A1, and still further in view of Rubinoff (U.S. 2013/0240162 A1).
     Baines as modified above teaches a light blocking film in the center of two outer fabric layers in a curtain as noted above.  Rubinoff teaches the use of perforations in a polymer film in combination with an attached nonwoven fabric layer to adjust the open area of the shade in order to control to total light transmission and the degree of diffusion or haze of the light passing through the shade (abstract, sections 0007, 0027, 0030 and 0031).  The instant invention claims a central polymer film light blocking layer and two outer fabric layers with perforations in the central film and outer fabric layers.  It would have been obvious to one of ordinary skill in the art to adjust the open area in the central film and fabric layers by perforation in order to adjust the amount of light transmitted through the curtain of Baines as modified above, as well as the degree of diffusion of that light depending on the light conditions desired in the room with the curtain or shade because of the teachings of Rubinoff.  If a high level of light transmission is desired with low haze in order to allow light in as well as visibility through the curtain of Baines, it would have been obvious to have perforated both the light shielding and fabric layers of Baines as modified above because of the teachings of Rubinoff.    

Applicant's arguments filed 02 June 2022 have been fully considered but they are not persuasive.
     Applicant’s arguments were persuasive regarding the previous rejection as noted in section 2 above.  Regarding the modified rejection given above they are not persuasive.  Applicant argues that the previous rejection does not teach the reflectivity and penetration limitations now claimed, and that that the previous rejection did not address the percent total transmission and haze limitations that were and are still claimed.  Regarding the reflectivity being less than 5 percent, the new references in the modified rejection above establish that carbon black inherently will produce the claimed low level of reflection.  Regarding the percent penetration, as noted above it is treated as being equal to the percent transmittance and is met by Baines, which teaches very low levels of transmission with non-perforated light shielding layers.  Regarding the percent total transmission and haze limitations, perforation of the fabric and light shielding layers of Baines as modified above will allow a desired amount of light penetration without the introduction of substantial diffusion or haze, as Rubinoff teaches that the open area of the light screen layer allows vision through the screen layer.  Use of the fabric layer is optional in Rubinoff, and it is used if it is desired to blur vision through the screen.  The position of the examiner is that it would have been obvious because of the teachings of Rubinoff, to have perforated the fabric layers and light shielding layer of Baines as modified above, if it is desired to have both visible light penetration as well as a fabric like appearance to both sides of the curtain of Baines as modified above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783